      Case 4:19-cr-00450 Document 77 Filed on 09/06/19 in TXSD Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


UNITED STATES OF AMERICA                     §
                                             §
vs.                                          §             NO. 4:19-CR-450
                                             §
JEFFREY STERN                                §


         AMENDED NOTICE OF APPEAL OF PRETRIAL DETENTION

       Defendant Jeffrey Stern appeals the order of detention of the District Court of

August 27, 2019 and of the Magistrate Court of August 26, 2019. Under FRAP 9(a), Mr.

Stern will soon file these orders with court and request release.
     Case 4:19-cr-00450 Document 77 Filed on 09/06/19 in TXSD Page 2 of 2



                                                  Respectfully submitted:

                                                  David Gerger
                                                  Texas Bar No. 07816360
                                                  dgerger@gkhfirm.com
                                                  GERGER KHALIL & HENNESSY, LLP
                                                  1001 Fannin, Suite 2450
                                                  Houston, Texas 77002
                                                  713.224.4400 – Telephone

                                                  George McCall Secrest, Jr.
                                                  Texas Bar No. 17973900
                                                  mac@bennettandsecrest.com
                                                  BENNETT & SECREST, PLLC
                                                  1545 Heights Blvd., Ste. 800
                                                  Houston, Texas77008
                                                  713.757.0679 – Telephone

                                                  Dean Blumrosen
                                                  Texas Bar No. 02517900
                                                  dblumrosenlaw@gmail.com
                                                  1207 S. Shepherd Dr.
                                                  Houston, Texas77019
                                                  713.524.2225 – Telephone

                                                  ATTORNEYS FOR DEFENDANT
                                                  JEFFREY STERN


                             CERTIFICATE OF SERVICE

       I hereby certify that I have electronically filed the foregoing with the Clerk of Court
using the CM/ECF system which will send notification to all counsel of record.

                                                  /s/ David Gerger
                                                  David Gerger




                                              2
